DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 80 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 recites the limitation "the guide tube" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 76 recites fastener deployment guide tubes. In claim 77, the fastener deployment guide tubes include first and second fastener guide tubes. It is not clear to which guide tube is being referred. For the purposes of art rejections, the Examiner will interpret “the guide tube” as “a guide” which is described as guiding the cable back into the slit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 76 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,835,364 in view of Baker et al. (US 2006/0190018A1, “Wolniewicz”). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the addition of the cable extending from a circuitous-shaped slit in a guide tube on the bail that permits the cable to disassociate from the bail after the stomach tissue is gripped. In the same field of endeavor, gastroesophageal devices, Wolniewicz teaches a transoral endoscopic gastroesophageal device that includes a cable (116; Fig. 3) that extends from a circuitous slit (126) in a guide tube (122) on a bail (106). The circuitous-shaped slit permits the cable to disassociate from the bail after the stomach tissue is gripped [0047]. Therefore, it would have been obvious to one of ordinary skill in the art  at the time the invention as made to have provided the guide tube of U.S. Patent No. 10,835,364 with a circuitous-shaped slit, as taught by Wolniewicz, to provide means for assuring confinement of the cable within a lumen until release of the cable is desired [0043].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Regarding claim 76, Wolniewicz discloses an assembly for forming a fold of stomach tissue including a longitudinal member (102; [0041]) having a distal end arranged to be received within a stomach. A chassis (104) is hingedly coupled to a bail (106) at the distal end of the longitudinal member [0042] to form a mold to shape stomach tissue into a flap of a restored gastroesophageal valve. A helical coil [0045] is located a distal end of a cable (116) and is capable of gathering stomach tissue at or aboral to the gastroesophageal junction to reduce an esophageal opening into the stomach. The cable extends from a circuitous-shaped slit (126; [0047]) in a guide tube (122) on the bail such that the helical coil is capable of being inserted into stomach tissue. The circuitous-shaped slit is capable of permitting the cable to disassociate from the bail after the stomach tissue is gripped. The cable is capable of being retracted into the guide tube and pulling the stomach tissue into the mold. A fastener deployer (140; [0048]) having fastener deployment guide tubes (142; 0048, 0061]). The guide tubes are capable of receiving deployment stylets (264), the stylets configured to advance through the guide tubes and extend through one layer of fold of stomach tissue [0063]. A fastener (200; [0053-0054]) is configured to advance over each stylet and extend through the fold of stomach tissue thereby reducing the esophageal opening.
Regarding claim 77, Wolniewicz discloses at least one fastener deployment guide tube such that there may be a first and second fastener deployment guide tube [0048].
Regarding claim 78, Wolniewicz discloses that each of the first and second fastener deployment guide tubes includes a guide lumen  through which the deployment stylets are capable of advancing [0048, 0061].
Regarding claim 79, Wolniewicz discloses that each guide lumen terminates in a delivery point (144; [0048]) where the fastener is driven into the fold of stomach tissue. 
Regarding claim 80, Wolniewicz discloses that a guide (118) has a conical surface to guide the cable back into the circuitous-shaped slit [0047].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraemer et al. (US 2003/0216754A1) and Schurr et al. (US 2002/0082621A1). Kraemer discloses a longitudinal member and a chassis hingedly coupled to a bail. Schurr et al. that discloses a longitudinal member, a chassis hingedly coupled to a bail, but does not disclose a circuitous-shaped slit in a guide tube of the bail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771